Citation Nr: 0948419	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-27 1498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from April 1998 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  Following the hearing, the Board held 
the record open an additional 60 days to allow the Veteran 
time to obtain and submit additional evidence, which he later 
did in November 2009.  He waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).


FINDING OF FACT

According to the results of his July 2005 VA compensation 
examination, and even the results of his more recent 
audiological evaluation in November 2009 (the additional 
evidence he submitted after his hearing), the Veteran does 
not have sufficient hearing loss in either ear to be 
considered a disability by VA standards.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss disability 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 
2003, prior to the initial adjudication of his claim in July 
2003.  That letter informed him of the type of evidence 
required to establish his entitlement to service connection 
and apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.  A more recent March 2006 
letter complied with Dingess, as it also apprised him of the 
downstream disability rating and effective date elements of 
his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  The RO 
also obtained his private medical records from R.R., M.D.  
There is no indication of any outstanding records pertaining 
to his claim, especially since, as mentioned, he was 
permitted to submit additional evidence after his recent 
hearing, which he did in November 2009.

VA also afforded the Veteran a medical examination in July 
2005 to determine whether he had a hearing loss disability 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And again, to 
further supplement the record and as a means of disputing 
that VA examiner's findings, the Veteran submitted the report 
of another, more recent, VA hearing evaluation in 
November 2009.  Hence, no further notice or assistance to him 
is required to fulfill 


VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


II.  Service Connection for Bilateral Hearing Loss

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required the Veteran have a hearing loss disability 
according to the standards of 38 C.F.R. § 3.385 during 
service, although he must currently, and service connection 
is possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to the meet the threshold minimum requirements 
of § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 
159.

Turning now to the facts of this case.  The report of a July 
2005 QTC audiological evaluation shows the Veteran has some 
hearing loss in each ear at all frequencies, but that he does 
not have sufficient hearing loss at any frequency to be 
considered an actual disability by VA standards - that is to 
say, sufficient hearing loss in earlier ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385.  
Audiometric testing for the right ear revealed a 25-decibel 
loss at the 1000 Hz level, a 15-decibel loss at the 2000 Hz 
level, a 15-decibel loss at the 3000 Hz level, and a 20-
decibel loss at the 4000 Hz level.  In the left ear, he had 
25-decibel losses at the 1000 Hz and 2000 Hz levels, a 20-
decibel loss at the 3000 Hz level, and a 
25-decibel loss at the 4000 Hz level.  Speech discrimination 
was 100 percent in each ear.



Following his September 2009 Travel Board hearing, to try and 
show that his hearing loss has worsened since that July 2005 
QTC examination and is now sufficiently severe to be 
considered a disability according to the requirements of 
§ 3.385, the Veteran submitted the report of a November 2009 
VA audiogram.  But even the results of this more recent 
audiological evaluation, performed more than 4 years since 
that QTC examination, do not show he has sufficient hearing 
loss to establish a disability according to VA standards.  
Audiometric testing for the right ear revealed 25-decibel 
losses at the 1000 Hz, 2000 Hz, and 3000 Hz levels,  and a 
20-decibel loss at the 4000 Hz level.  In the left ear, he 
had 25-decibel losses at the 1000 Hz, 2000 Hz, 3000 Hz, and 
4000 Hz levels.  Thus, since even these current findings do 
not reflect a hearing loss disability according to VA 
standards, his claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability existing on 
the date of application, not for past disability); and 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

The Veteran also submitted an audiogram done by C.R.R., M.D.  
This doctor's examination showed an average decibel loss of 
80 in the right ear and 75 in the left.  However, this doctor 
questioned the reliability of his audiometric testing due to 
the fact that the Veteran could hear her when she spoke in 
quiet tones.  So because of this doctor's admitted doubt as 
to the reliability of the results of her testing, the Board 
must give her findings less probative weight than those 
mentioned from the July 2005 VA compensation examination and 
more recent November 2009 VA audiological evaluation showing 
the Veteran, instead, has insufficient hearing loss to meet 
the requirements of § 3.385 to be considered a disability by 
VA standards.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
("[A] medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.").

The Board is entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
VA decision makers have this responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give it.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

As a final note, the Veteran's representative maintained 
during the September 2009 Travel Board hearing that VA 
already has all but conceded the Veteran was exposed to 
excessively loud noise while in service, i.e., that he 
sustained acoustic trauma.  But even assuming for the sake of 
argument, so not conceding, that he indeed did, there still 
has to be the required evidence that he has consequent 
hearing loss disability.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, again, 
absent this required proof of current hearing loss disability 
- meaning sufficient hearing loss to show he satisfies the 
threshold minimum requirements of § 3.385, the question of 
whether he sustained acoustic trauma during his military 
service in any manner alleged is ultimately inconsequential 
and, therefore, irrelevant.

For these reasons and bases, the Board finds that the Veteran 
does not have sufficient hearing loss to be considered a 
disability by VA standards.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


